Citation Nr: 0329432	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant's spouse was killed in action in August 1945, 
while in the service of the Armed Forces of the United 
States.  

In April 1960, the Board of Veterans' Appeals (Board) 
affirmed a determination by the Board on Waivers and 
Forfeitures that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).

This appeal is before the Board from a determination by the 
Manila, Philippines, VA Regional Office (RO), which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.  

In August 1998 the Board upheld the RO decision and 
determined that new and material evidence had not been 
received to reopen the claim.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  

In May 2000 counsel for the appellant and the Secretary 
submitted a "Joint Motion For Remand" pending a ruling on the 
motion by the CAVC.  The joint motion for remand required the 
Board to vacate its decision and perform additional 
development.  

In September 2002 the Board determined that appellant had 
submitted new and material evidence to reopen her claim.  



In March 2003 the RO most recently affirmed their 
determination previously entered, and returned the case to 
the Board for further appellate review.

The Board remanded the case to the RO in June 2003 in order 
to furnish the appellant with a development letter consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO issued such a letter 
in August 2003.  

In August 2003 the appellant advised the RO that she had no 
further evidence to submit in support of her claim, and 
requested that her claim be returned as soon as possible to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue has been completed.  

2.  The evidence establishes beyond a reasonable doubt that 
the appellant knowingly submitted false documentation 
concerning a claim for VA benefits.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. §§ 
5107, 6103(a) (West 2002); 38 C.F.R. §§ 3.900, 3.901 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows that the appellant's spouse was killed in 
action in August 1945, while in the service of the Armed 
Forces of the United States.  

In 1946, the appellant filed an application for VA death 
benefits as the unremarried widow.  The appellant submitted 
numerous affidavits in support of her claim.  The appellant's 
mother-in-law also filed an application for death benefits.

In April 1951, the RO denied the claims for benefits because 
the serviceman's death occurred during a period of 
unrecognized guerrilla service and not during a period of 
active duty status.  The appellant's mother-in-law appealed.  

In June 1951, the Dependents and Beneficiaries Claims Service 
awarded National Service Life Insurance benefits in favor of 
the appellant.  

In March 1952, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The Board 
held that the report from the Department of the Army did not 
show he was on active duty status as a member of the Armed 
Forces of the United States at the time of his death.

In August 1952, the appellant's mother-in-law submitted a 
statement relative to the appellant's marital status.  She 
indicated that the appellant had been cohabiting with another 
man for two years and that they held themselves out as 
husband and wife in the local community.  The RO notified the 
appellant by letter in October 1952 of the information 
showing she had remarried.  The appellant responded with a 
sworn affidavit that she had not remarried and that she had 
never lived with any other man as his wife since the 
veteran's death.  
The appellant also submitted a sworn affidavit from members 
of the community, which states that the appellant had not 
remarried and that she had never lived with any other man as 
his wife since the veteran's death.  The appellant submitted 
a similar statement in February 1953.  The appellant also 
requested that her life insurance benefits be continued and 
again claimed entitlement to death compensation.  

The RO then requested that a field examination be performed.  
The field examiner's memoranda show that he conducted 
interviews of several people in the local community, 
including the next door neighbor, the mailman, a 
schoolteacher and the former mayor.  These individuals all 
stated that the appellant had been living with another man 
since 1946 or 1947 or 1950 or 1951, and that they represented 
themselves as husband and wife in the local community.  
Several other residents, including two additional neighbors, 
provided sworn depositions that the appellant and this man 
were living together as husband and wife.  

In the appellant's January 1954 sworn deposition, the 
appellant denied living with another man since the veteran's 
death.  She also testified that she did not know the man who 
the field examiner referred to.  She then twice denied living 
with this man.  In March 1954, the field examiner obtained 
additional statements and sworn depositions all stating that 
the appellant had been living with another man and that they 
represented themselves as husband and wife in the local 
community.  In the appellant's March 1954 sworn deposition, 
the appellant repeatedly denied living with another man or 
knowing the man referred to by the other witnesses.  

In May 1954, the Office of General Counsel determined that 
the evidence clearly and convincingly warranted a finding 
that there was an inference of remarriage by the appellant.  


In May 1957, the RO obtained additional service information 
from the service department, which showed the veteran had 
recognized service at the time he was killed in action.  In 
June 1957, the appellant filed another claim for benefits.  
In August 1957, the RO determined that the veteran's death 
was service-connected and entitlement to death compensation 
was payable.  In November 1957, the appellant admitted that 
she lived with the man previously identified, but that they 
were not legally married and she broke off the relationship 
when she learned he was already married.  In a January 1958 
statement, the appellant again acknowledged that she lived 
with the man previously identified.  

In May 1958, the Office of General Counsel determined that 
the proper date for nonrecognition of the appellant as the 
unremarried widow was November 1951. Thereafter, the case was 
referred to the Board on Waivers and Forfeitures.

The appellant submitted several sworn affidavits from members 
of the community, which state that the appellant had not 
remarried and that she had never lived with any other man as 
his wife since the veteran's death.  One of these is from the 
mother-in-law, who previously began the initial investigation 
with her August 1952 letter.

In August 1959, the Board on Waivers and Forfeitures 
determined that the appellant forfeited her rights to all VA 
benefits under 38 U.S.C. § 3503(a).  

In a September 1959 Forfeiture-Nonentitlement letter the 
Board on Waivers and Forfeitures VA that the appellant 
forfeited her rights to all VA claims, rights and benefits 
based on all periods of active service for the veteran 
commencing on or before November 3, 1952.  

Additional sworn affidavits from members of the community, 
which state that the appellant had not remarried and that she 
had never lived with any other man as his wife since the 
veteran's death, were submitted in November 1959.

In April 1960, the Board affirmed a determination by the 
Board on Waivers and Forfeitures that the appellant had 
forfeited her rights to VA benefits under 38 U.S.C. § 3503.  

In a January 1971 statement the appellant stated that her 
relationship with the previous individual ended in 1953 and 
she has not remarried or lived as the wife of another man 
since that date.  In other statements in 1974 and 1975, the 
appellant again acknowledged that her prior relationship 
ended in 1952 or 1954.  The appellant submitted two 
affidavits in 1975.  One signed by her stating her prior 
relationship lasted only from 1948 to 1952.  The other, 
signed by the individual with whom she purportedly lived, 
which states that he never lived with another woman.

The evidence includes a September 1973 statement from an 
individual claiming that the appellant was living with her 
former husband, and they were holding themselves out as 
husband and wife.  

The appellant submitted two affidavits executed in 1991 and 
one affidavit executed in 1993.  These affidavits support the 
claim that the veteran was killed in action in August 1945 
and that the appellant is the widow of the veteran.  

In November 1995, the appellant submitted a copy of a record 
that contains service-related information pertaining to the 
veteran.  

In January 1996, the appellant submitted copies of passport 
documents and a statement stating that these documents show 
that she is still known as the veteran's widow.  She also 
stated that she did not have relations with any other 
individual since the veteran's death and the prior individual 
in question was only a frequent visitor.

In a March 1997 affidavit, the appellant stated that the 
field examiner instructed her to sign the previous 
statements, i.e., that she had a relationship with another 
man and held herself out as remarried, and she did not 
understand the content of the statements she signed.

The claimant testified that she did not know the content of 
her November 1957 and January 1958 statements.  Transcript, 
pp. 2-3 (Sept. 1997).  The appellant also testified that she 
did not live with the individual in question after the 
veteran's death.  Tr., pp. 4-5.  Finally, she testified that 
she was unaware that other people in her community had 
provided adverse information about her marital relations and 
the field examiner made no mention of these facts at that 
time.  Tr., pp. 5-6.  

The appellant submitted an affidavit in December 1997 from an 
individual who stated that the appellant did not live as 
husband and wife with the individual previously identified 
and that the prior statements of members of her community 
were false and fabricated.  He recalled that, although the 
individual in question used to drop by the appellant's Sari-
Sari store for coffee and cigarettes, the individual and 
appellant never lived together or stayed together.  

In her December 1997 substantive appeal, the appellant stated 
she was acquainted with the individual in question, but she 
did not have an affair with that individual.  She also 
claimed that the field examiner's report was biased because 
he expressed a desire to court the appellant, which she 
apparently rejected.  Finally, she stated that she did not 
understand the content of the prior documents she signed 
because the field examiner did not explain the contents.  

The evidence includes a certification from the Office of the 
Mayor for the appellant's municipality, which is dated in 
January 1998.  It certifies that appellant had remained the 
veteran's widow after his death and appellant never remarried 
or became involved with another man.  

In a September 1998 statement the appellant stated that she 
was not concealing her relationship with another man.  She 
stated that there was no intention to conceal all her actions 
to have some relationships but she remained unmarried and 
stayed true to the veteran.  

The evidence includes additional affidavits in support of the 
claim, which are dated in August 2000, December 2000 and 
August 2001.  These affidavits were received in December 
2001.  They are from individuals who previously submitted 
affidavits in support of the claim, as well as, from 
individuals who have not already submitted affidavits in 
support of the claim.  The affiants allege that the appellant 
has a poor level of education and did not understand the VA 
documents she had signed at the time of the forfeiture, that 
she never lived as husband and wife with another man after 
the veteran's death, and that the prior statements from her 
mother-in-law and the former mayor of her town that she was 
living as husband and wife with another man after the 
veteran's death were fabrications.  


Criteria

The Board must determine, on a de novo basis, whether the 
evidence supports a finding that the appellant has committed 
fraud and has forfeited her right to any veterans' benefit 
under 38 U.S.C.A. § 6103(a).

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2001).

The regulations provide that, except as provided in paragraph 
(b)(2) of this section, any offense committed prior to 
January 1, 1959, may cause a forfeiture and any forfeiture in 
effect prior to January 1, 1959, will continue to be a bar on 
and after January 1, 1959.  38 C.F.R. § 3.900(b)(1) (2003).  

Effective September 2, 1959, forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d).  Forfeitures declared before September 2, 1959, 
will continue to be a bar on and after that date.  38 C.F.R. 
§ 3.900(b)(2) (2003).  

After September 1, 1959, forfeiture by reason of fraud may be 
declared only under circumstances that include the fact that 
the fraudulent act was committed in the Philippine Islands.  
38 C.F.R. § 3.901(d)(3) (2003).  

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The CAVC has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.  

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  


In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  In the September 2002 decision the Board notified 
appellant of the enactment of the VCAA.  In August 2003 the 
RO notified appellant of the enactment of the VCAA and of the 
types of evidence required to substantiate her claim.  

In January 2003 the RO notified appellant that VA would 
obtain such records if their release were authorized.  The RO 
advised appellant to identify any evidence not already of 
record pertaining to the issue currently on appeal.  The RO 
advised appellant that it would obtain such evidence.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by her, and 
which would be provided by VA; the RO advised her that it 
would obtain all evidence identified and/or authorized for 
release.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that VA did not properly consider the fact 
that the Board already determined that new and material 
evidence had been received in the September 2002 decision.  
The Board also notes that VA did not complete the development 
requested in the June 2003 remand decision.  However, in 
response to the August 2003 VCAA notification letter, the 
appellant acknowledged that she had no additional evidence to 
submit and she requested that VA adjudicate her appeal.  In 
essence, the appellant has waived any further application of 
the VCAA.  Moreover, there is abundance of relevant evidence 
to decide the issue on appeal, which has already been 
obtained.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Forfeiture

The appellant seeks entitlement to revocation of the 
forfeiture of her VA benefits.  She contends she did not know 
the content of her November 1957 and January 1958 statements.  
She contends that the field examiner instructed her to sign 
the previous statements, i.e., that she had a relationship 
with another man and held herself out as remarried.  The 
appellant also argues that she did not live with the 
individual in question after the veteran's death.  She argues 
that she was unaware that other people in her community had 
provided adverse information about her marital relations and 
the field examiner made no mention of these facts at that 
time.  Her representative argues that she lacked the 
education to fully understand the proceedings at that time 
and, although some of the evidence is contradictory, it does 
not establish she knowingly intended to perpetrate a fraud in 
connection with her claim for benefits at that time.  

In this case the Board finds that the evidence establishes 
beyond a reasonable doubt that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning her prior claim for benefits.  

In 1946, the appellant filed an application for VA death 
benefits in which she certified that she was the unremarried 
widow of the veteran.  

The appellant's sworn affidavits, statements and testimony 
regarding her relationship with the individual have been 
entirely inconsistent on this issue.  This was done by 
appellant on multiple occasions and was knowingly false and 
made in connection with a pending claim for VA benefits.  

She submitted the October 1952 affidavit in direct response 
to her mother-in-law's August 1952 statement that she had 
been in a relationship with another man and held herself out 
as remarried.  She specifically responded in a sworn 
affidavit that she had not remarried and that she had "never 
lived with any man" as his wife since the veteran's death.  

The appellant also submitted a sworn affidavit from members 
of the community, which states that the appellant had not 
remarried and that she had never lived with any other man as 
his wife since the veteran's death.  The appellant submitted 
a similar statement in February 1953, in which she stated 
that the report made against her was "baseless" and 
"absolutely untrue."  

Thereafter, the January 1954 field examination, which 
included interviews of several people in the local community, 
including the next door neighbor, the mailman, a 
schoolteacher and the former mayor, revealed appellant had 
been living with another man since 1946 or 1947 or 1950 or 
1951, and that they represented themselves as husband and 
wife in the local community.  

In fact, several other residents provided, including two 
additional neighbors, provided sworn depositions that the 
appellant and this man were living together as husband and 
wife.  She now argues that her mother-in-law and the mayor 
(her mother-in-law's relative) conspired and fabricated their 
statements in order take VA benefits for themselves and away 
from appellant.  


However, she has provided no support for the fact the 
numerous other disinterested parties corroborated that fact 
that she was living with this man that they represented 
themselves as husband and wife in the local community.  
Moreover, one of these individuals provided sworn testimony 
that appellant had previously solicited his October 1952 
affidavit stating that she was not living with another man or 
remarried because she stated to him that it was true on the 
two or three occasions he had visited her since the 1945 
liberation.  

These statements and testimony were provided contemporaneous 
with the events at that time and are far more credible than 
the multiple affidavits that have been submitted on her 
behalf.  They come only after the May 1958 Office of General 
Counsel determination that the case should be referred to the 
Board on Waivers and Forfeitures and both pursuant to and 
after the August 1959 Board on Waivers and Forfeitures 
determination that she forfeited her rights to all VA 
benefits under 38 U.S.C. § 3503(a).  The subsequent statement 
from the mother-in-law that appellant never lived with the 
individual completely lacks credibility since it is 
inconsistent with her August 1952 statement and subsequent 
statements of the appellant.  

The evidence also shows that her prior statements and sworn 
testimony regarding the relationship is in direct conflict 
with subsequent statements from the appellant.  During the 
appellant's January 1954 sworn deposition, she denied living 
with another man since the veteran's death.  In fact, she 
also testified that she did not know the man who the field 
examiner referred to.  She then twice denied living with this 
man and twice denied ever knowing him.  

In March 1954, the field examiner obtained additional 
statements and sworn depositions all stating that the 
appellant had been living with another man and that they 
represented themselves as husband and wife in the local 
community.  Again, these are disinterested parties living in 
the community who had no financial interest in this case.  
During her March 1954 sworn deposition, the appellant again 
repeatedly denied living with another man or knowing the man 
referred to by the other witnesses.  This sworn testimony is 
directly contradicted by her subsequent admissions that she 
did in fact live with this man.  

It is only after the August 1957 RO determination that the 
veteran's death was service-connected and entitlement to 
death compensation was payable did appellant admit knowing 
and living with the individual in question.  In November 
1957, the appellant admitted that she lived with the man 
previously identified, but that they were not legally married 
and she broke off the relationship when she learned he was 
already married.  In a January 1958 statement, the appellant 
again acknowledged that she lived with the man previously 
identified.  

Appellant argues that she did not know the content of her 
November 1957 and January 1958 statements.  She contends that 
the field examiner instructed her to sign these statements, 
i.e., that she had a relationship with another man and held 
herself out as remarried.  She testified that she did not 
prepare these documents but that they were completed by two 
VA investigators.  This contention has absolutely no merit.  
The evidence also shows that the field examination had 
already been completed and, in fact, had been performed by 
two individuals other than those named during her present 
testimony.  

The November 1957 statement in support of her claim, VA Form 
8-4138, which the Board notes was sent to her by the RO 
approximately one month earlier, was addressed from the 
appellant and signed by her.  The January 1958 statement is 
written on ordinary stationary and was addressed from the 
appellant and signed by her.  It also included an enclosed 
marriage certificate, which appellant acknowledged having 
submitted with the statement.  The Board also notes that 
subsequent statements from appellant vary from whether she 
knew the individual, to the nature and length of their 
relationship.  Her present allegations are made in 
contemplation of monetary gain and are not credible.  

The same can be said for the affidavits, statements and 
argument that the appellant lacked the education to fully 
understand the proceedings at that time and, although some of 
the evidence is contradictory, it does not establish she 
knowingly intended to perpetrate a fraud in connection with 
her claim for benefits at that time.  This argument has no 
merit.  The claims folder is replete with statements and 
claims from 1946 to 2003, which demonstrate appellant has had 
a full understanding of the VA benefits adjudication process.  
The evidence does not reveal a confused, innocent woman taken 
advantage of by a benefits process she did not understand.  
Rather, the credible evidence establishes beyond a reasonable 
doubt that the appellant knowingly made, as well as, caused 
to be made false and fraudulent statements and documentation 
concerning her claim for VA benefits.  

The Board concludes that the statutory criteria for 
forfeiture of the appellant's rights, claims, and benefits 
under the laws administered by VA have been met beyond a 
reasonable doubt.  38 U.S.C.A. §§ 5107, 6103(a) (West 2002); 
38 C.F.R. §§ 3.900, 3.901 (2003).  


ORDER

A declaration of forfeiture against the appellant is proper 
under 38 U.S.C.A. § 6103(a) and the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



